Atkinson, J.
1. This was an action to foreclose a materialman’s lien for materials furnished for the construction of a building. The defendants were the same, and • the materials were alleged to have been furnished to the same contractor, and to have been used in the construction of the same building, as that involved in the case of Logue v. Walker, ante, 644.
2. ' The petition did not set forth a bill of particulars or an itemized account of the materials furnished for the improvement of the real estate, or when the claim of lien was filed; nor did it set forth or describe the judgment alleged to have been obtained against the contractor, or the court in which it was rendered. The failure in these respects furnished ground for special demurrer.
(а) The allegation that the materials were put up by the contractor on the real estate, under his contract to construct a building, was a sufficient allegation that the materials were used in the improvement of the" property.
(б) The allegation to the effect that on a certain date the plaintiff, in consideration of a stated sum to be paid by the contractor, contracted with the latter for materials furnished by the plaintiff to the contractor and put up by the contractor upon the real estate described, was in substance an allegation that the plaintiff contracted to furnish the materials at an aggregate price, and was good as against a ground of demurrer that the petition did not allege the value of the materials.
3. The principles announced in notes one, three, and seven of the case above cited are applicable and controlling on the remaining questions presented by the record in this case.

Judgment affirmed in part and reversed in part, with direction.


All the Justices concur.